DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on February 26th, 2020. Claims 1-11 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019035965, filed on February 28th, 2019.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
“tilt angle changing device configured to” in claim 1.
“tilt angle control unit configured to” in claims 1-4 and 7-8.
“lane detection unit configured to” in claims 1, 3, and 7-8.
“vehicle position estimation unit configured to” in claim 1.
“turn detection unit configured to” in claim 2.
“roll angle changing device configured to” in claim 9.
“roll control unit configured to” in claim 9.
“seat surface tilt angle changing device configured to” in claim 10.
“seat surface tilt angle control unit configured to” in claim 10.
“seat tilt angle changing device configured to” in claim 11.
“seat tilt angle control unit” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As to claim 2, the recitation “wherein the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on an outside of the turn of the vehicle becomes greater than the height of the seat surface on an inside of the turn of the vehicle” is vague and indefinite because the tilt angle control unit already increases the height of the seat surface on a side of the seat in claim 1. It is unclear as to whether the height adjustment of claim 2 is in addition to or independent of the height adjustment of claim 2. Therefore, it is unclear what is being claimed in light of the applicant’s original disclosure. 

As to claim 5, the recitation “wherein the tilt angle control unit does not change the height of the seat surface on both lateral sides in a case where the vehicle position estimation unit estimates that the one of the wheels on the one lateral side climbs over and then climbs again onto the one of the lane markings to return to the own lane” is vague and indefinite because the tilt angle control unit decreases the angle of the seat surface with respect to the lateral direction when one of the wheels on the one lateral side climbs over the one of the lane markings in claim 4. It is unclear as to how the function is performed. Therefore, it is unclear what is being claimed in light of the applicant’s original disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Augst, US 20190047591 A1, in view of Tanaka, US 20190061753 A1, hereinafter referred to as Augst and Tanaka, respectively.
As to claim 1, Augst discloses:
 a tilt angle changing device provided between a vehicle body and wheels or between the vehicle body and a seat surface of an occupant seat and configured to change a tilt angle of the seat surface with respect to a lateral direction (the kinesthetic and/or haptic signal may include actuating an actuator of the vehicle in order to cause a lateral and/or vertical dynamic effect on the vehicle [i.e. a tilt angle], in particular a short-term rolling movement of the passenger compartment [i.e. vehicle body] and/or at least a part of the driving seat [i.e. seat surface] – See at least ¶17, Examiner notes that a rolling movement is necessarily related to the lateral direction of the vehicle);
the method 200 may be implemented by means of a control unit – See at least ¶107; method 200, step of generating a kinesthetic and/or haptic signal [i.e. generating tilt angle] to a driver of the vehicle 202 – See at least Fig. 2);
a lane detection unit configured to detect a lane on a road (automated driving function may, on the basis of the data relating to the surrounding area, monitor the free space on an adjacent lane of the lane of a road that is currently being driven on and may thereupon plan a lateral control – See at least ¶102); and
wherein the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that a height of the seat surface on a side near the one lateral end of the own lane becomes greater than the height of the seat surface on a side remote from the one lateral end of the own lane (the kinesthetic and/or haptic signal may include actuating an actuator of the vehicle in order to cause a lateral and/or vertical dynamic effect on the vehicle [i.e. a tilt angle], in particular a short-term rolling movement of the passenger compartment and/or at least a part of the driving seat, where the lateral and/or vertical dynamic effect is preferably performed in the direction that is dependent upon the direction of the planned driving maneuver – See at least ¶17).

Augst fails to explicitly disclose:
a vehicle position estimation unit configured to estimate a lateral position of the vehicle in the lane, and
[control responsive to the claimed condition of] as the vehicle approaches one lateral end of an own lane in which the vehicle is traveling.
However, Tanaka teaches:
location detector detects a vehicle P location of the vehicle on the road – See at least ¶28; vehicle P location – See at least Fig. 3), and
[control responsive to the claimed condition of] as the vehicle approaches one lateral end of an own lane in which the vehicle is traveling (if vehicle is about to cross a road border [i.e. one lateral end of an own lane] during travel along the predicted route, the alert device outputs an alert – See at least ¶26). 
Augst discloses providing feedback in the form of a haptic signal to a driver including rotation of the seat and/or vehicle compartment in a lateral direction such that the driver perceives a rolling movement when a vehicle maneuver such as a lane change is to take place. Tanaka teaches estimating the position of a vehicle within a travel lane and providing feedback in the form of an alarm when the vehicle approaches an end of the lane in a lateral direction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Augst to include the features of a vehicle position estimation unit configured to estimate a lateral position of the vehicle in the lane, and [control responsive to the claimed condition of] as the vehicle approaches one lateral end of an own lane in which the vehicle is traveling, as taught by Tanaka, to avoid false recognition of demarcation lines and alert drivers when vehicle deviates from a road (See at least ¶4, Tanaka).

As to claim 9, Augst discloses wherein the tilt angle changing device comprises a roll angle changing device configured to change a roll angle of the vehicle body (a vertical dynamic effect is for example a short-term soft roll, and may be caused using the actuators of the chassis of the vehicle that are used to stabilize or provide suspension for the vehicle – See at least ¶20), and
the method 200 may be implemented by means of a control unit – See at least ¶107; method 200, step of generating a kinesthetic and/or haptic signal [i.e. generating tilt angle] to a driver of the vehicle 202 – See at least Fig. 2).

As to claim 10, Augst discloses wherein the tilt angle changing device comprises a seat surface tilt angle changing device configured to change the tilt angle of the seat surface of the occupant seat with respect to the vehicle body (actuating one or multiple actuators of the vehicle seat in such a manner that at least the type and/or direction of the maneuver may be perceived by the driver of the vehicle via his haptic and/or kinesthetic sensory channel [i.e. a tilt angle], in particular via the seating surface and/or backrest surface of the driver by means of the driving seat – See at least ¶65), and 
the tilt angle control unit comprises a seat surface tilt angle control unit configured to control the tilt angle of the seat surface by driving the seat surface tilt angle changing device (the method 200 may be implemented by means of a control unit – See at least ¶107; method 200, step of generating a kinesthetic and/or haptic signal [i.e. generating tilt angle] to a driver of the vehicle 202 – See at least Fig. 2). 

As to claim 11, Augst discloses wherein the seat surface tilt angle changing device comprises a seat tilt angle changing device configured to change a tilt angle of the occupant seat with respect to the vehicle body (kinesthetic and/or haptic signal [i.e. a tilt angle] that is disclosed in this document may be generated using the chassis actuators, in particular using vertical dynamic actuators of the vehicle and/or using the actuators of the vehicle seat – See at least ¶80, Examiner interprets actuators of the vehicle seat as those that control the position of the seat within the vehicle [i.e. changing the tilt angle of the seat with respect to the vehicle body]), and 
the method 200 may be implemented by means of a control unit – See at least ¶107; method 200, step of generating a kinesthetic and/or haptic signal [i.e. generating tilt angle] to a driver of the vehicle 202 – See at least Fig. 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Augst, US 20190047591 A1, in view of Tanaka, US 20190061753 A1, as applied to claim 1 above, and further in view of Hein et al., US 20170129372 A1, hereinafter referred to as Augst, Tanaka, and Hein, respectively.
As to claim 2, the combination of Augst and Tanaka fails to explicitly disclose a turn detection unit configured to detect a turn of the vehicle,
wherein the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on an outside of the turn of the vehicle becomes greater than the height of the seat surface on an inside of the turn of the vehicle. 	However, Hein teaches a turn detection unit configured to detect a turn of the vehicle (a vehicle seat system includes a seat and a controller for controlling rotation of the seat during cornering events – See at least ¶24, Examiner notes that controlling the seat during cornering events necessarily includes determining if the vehicle is turning),
wherein the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on an outside of the turn of the vehicle becomes greater than the height of the seat surface on an inside of the turn of the vehicle (during cornering events, the system actively controls a roll of the seat by generating a command signal and issuing a force command to an actuator coupled to the seat, where the actuator can induce roll into the seat to rotate the seat in a direction of the turn – See at least ¶24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Augst and Tanaka to include the feature of wherein the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on an outside of the turn of the vehicle becomes greater than the height of the seat surface on an inside of the turn of the vehicle, as taught by Hein, to provide a more comfortable and “natural” ride experience for the occupant of the seat (See at least ¶37, Hein).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Augst, US 20190047591 A1, in view of Tanaka, US 20190061753 A1, as applied to claim 1 above, and further in view of Mathes, US 20080211645 A1, hereinafter referred to as Augst, Tanaka, and Mathes, respectively.
As to claim 3, Augst discloses the tilt angle control unit is configured to increase tilt angle of the seat surface with respect to the lateral direction (the kinesthetic and/or haptic signal may include actuating an actuator of the vehicle in order to cause a lateral and/or vertical dynamic effect on the vehicle [i.e. a tilt angle], in particular a short-term rolling movement of the passenger compartment and/or at least a part of the driving seat, where the lateral and/or vertical dynamic effect is preferably performed in the direction that is dependent upon the direction of the planned driving maneuver – See at least ¶17). 

Augst fails to explicitly disclose wherein the lane detection unit is configured to detect lane markings on the road. However, Tanaka teaches wherein the lane detection unit is configured to detect lane markings on the road (search range setter is configured to set a range for a road border that is an edge or a demarcation line of a road – See at least ¶24).
Augst discloses providing feedback in the form of a haptic signal to a driver including rotation of the seat and/or vehicle compartment in a lateral direction such that the driver perceives a rolling movement when a vehicle maneuver such as a lane change is to take place. Tanaka teaches estimating the position of a vehicle within a travel lane and providing feedback in the form of an alarm when the vehicle approaches an end of the lane in a lateral direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Augst to include the feature of wherein the lane detection unit is configured to detect lane markings on the road, as taught by Tanaka, to avoid false recognition of demarcation lines and alert drivers when vehicle deviates from a road (See at least ¶4, Tanaka).

The combination of Augst and Tanaka fails to explicitly disclose that the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on one lateral side increases in a case where the vehicle position estimation unit estimates that one of the wheels on the one lateral side climbs onto one of the lane markings on a corresponding side. However, Mathes teaches that the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on one lateral side increases in a case where the vehicle position estimation unit estimates that one of the wheels on the one lateral side climbs onto one of the lane markings on a corresponding side (the relative position between the motor vehicle and the highway delimitation illustrated in Fig. 2 is assigned a warning signal with a lower intensity – See at least ¶31; wheel climbs onto one of the lane markings on a corresponding side – See at least Fig. 2).
Augst discloses providing feedback in the form of a haptic signal to a driver including rotation of the seat and/or vehicle compartment in a lateral direction such that the driver perceives a rolling movement when a vehicle maneuver such as a lane change is to take place. Tanaka teaches estimating the position of a vehicle within a travel lane and providing feedback in the form of an alarm when the vehicle approaches an end of the lane in a lateral direction. Mathes teaches controlling haptic feedback when a vehicle wheel climbs onto a lane marking and adjusts the intensity of the feedback based on how far the vehicle overlaps or crosses a lane line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Augst and Tanaka to include the feature of the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on one lateral side increases in a case where the vehicle position estimation unit estimates that one of the wheels on the one lateral side climbs onto one of the lane markings on a corresponding side, as taught by Mathes, to provide drivers with a warning signal that indicates an unintended lane change that can be adjusted to different traffic situations and increase the acceptance of such a system (See at least ¶8, Mathes).

As to claim 4, Augst discloses wherein the tilt angle control unit is configured to decrease tilt angle of the seat surface with respect to the lateral direction (the kinesthetic and/or haptic signal may include actuating an actuator of the vehicle in order to cause a lateral and/or vertical dynamic effect on the vehicle [i.e. tilt angle], in particular a short-term rolling movement of the passenger compartment and/or at least a part of the driving seat, where the lateral and/or vertical dynamic effect is preferably performed in the direction that is dependent upon the direction of the planned driving maneuver – See at least ¶17).

The combination of Augst and Tanaka fails to explicitly disclose wherein the tilt angle control unit is configured to decrease the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on the one lateral side decreases in a case where the vehicle position estimation unit estimates that the one of the wheels on the one lateral side climbs onto and then climbs over the one of the lane markings provided between the own lane and an adjacent lane. 	However, Mathes teaches wherein the tilt angle control unit is configured to decrease the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on the one lateral side decreases in a case where the vehicle position estimation unit estimates that the one of the wheels on the one lateral side climbs onto and then climbs over the one of the lane markings provided between the own lane and an adjacent lane (the intensity of a warning signal is diminished or the output of the warning signal is terminated if at least one reference condition is achieved, such as one wheel of the motor vehicle has completely crossed the line – See at least ¶17; lane lines 32 & 34 separating own lane 24 and adjacent lanes 22 & 26 – See at least Fig. 1).
Augst discloses providing feedback in the form of a haptic signal to a driver including rotation of the seat and/or vehicle compartment in a lateral direction such that the driver perceives a rolling movement when a vehicle maneuver such as a lane change is to take place. Tanaka teaches estimating the position of a vehicle within a travel lane and providing feedback in the form of an alarm when the vehicle approaches an end of the lane in a lateral direction. Mathes teaches controlling haptic feedback when a vehicle wheel climbs onto a lane marking and adjusts the intensity of the feedback based on how far the vehicle overlaps or crosses a lane line.
in a case where the vehicle position estimation unit estimates that the one of the wheels on the one lateral side climbs onto and then climbs over the one of the lane markings provided between the own lane and an adjacent lane, as taught by Mathes, to provide drivers with a warning signal that indicates an unintended lane change that can be adjusted to different traffic situations and increase the acceptance of such a system (See at least ¶8, Mathes).

As to claim 5, the combination of Augst, Tanaka, and Mathes fails to explicitly disclose wherein the tilt angle control unit does not change the height of the seat surface on both lateral sides in a case where the vehicle position estimation unit estimates that the one of the wheels on the one lateral side climbs over and then climbs again onto the one of the lane markings to return to the own lane. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Augst, Tanaka, and Mathes to include the feature of wherein the tilt angle control unit does not change the height of the seat surface on both lateral sides in a case where the vehicle position estimation unit estimates that the one of the wheels on the one lateral side climbs over and then climbs again onto the one of the lane markings to return to the own lane because it would be apparent to not change the height of the seat surface when the necessary inputs for changing the seat surface are not present.

As to claim 6, the combination of Augst, Tanaka, and Mathes fails to explicitly disclose wherein the tilt angle control unit does not change the height of the seat surface on both lateral sides in a case 

As to claim 7, Augst discloses the tilt angle control unit is configured to increase tilt angle of the seat surface with respect to the lateral direction (the kinesthetic and/or haptic signal may include actuating an actuator of the vehicle in order to cause a lateral and/or vertical dynamic effect on the vehicle [i.e. a tilt angle], in particular a short-term rolling movement of the passenger compartment and/or at least a part of the driving seat, where the lateral and/or vertical dynamic effect is preferably performed in the direction that is dependent upon the direction of the planned driving maneuver – See at least ¶17).

Augst fails to explicitly disclose wherein the lane detection unit is configured to identify a road outside line provided between the own lane and a road shoulder. However, Tanaka teaches wherein the lane detection unit is configured to identify a road outside line provided between the own lane and a road shoulder (search range setter is configured to set a range for a road border that is an edge or a demarcation line of a road, demarcation lines include a shoulder marking – See at least ¶24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Augst to include the feature of wherein the lane detection unit is configured to identify a road outside line provided between the own lane and a road shoulder, as taught by Tanaka, to avoid false recognition of demarcation lines and alert drivers when vehicle deviates from a road (See at least ¶4, Tanaka).

The combination of Augst and Tanaka fails to explicitly disclose that the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on a side of the road shoulder becomes greater as an entry amount of the vehicle into the road shoulder becomes greater in a case where the vehicle position estimation unit estimates that the vehicle enters the road shoulder. However, Mathes teaches that the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on a side of the road shoulder becomes greater as an entry amount of the vehicle into the road shoulder becomes greater in a case where the vehicle position estimation unit estimates that the vehicle enters the road shoulder (intensity of the warning signal increases proportionally between conditions 42 and 44, the warning signal being optical and/or acoustic and/or haptic – See at least ¶32, Examiner notes that conditions 42 and 44 correspond to differing degrees of wheel overlap with lane marker; degree of wheel overlap with lane marker – See at least Figs. 2-3; proportional haptic response, 40, in accordance with degree of overlap – See at least Fig. 4, Examiner interprets the degree of overlap of the wheel with a lane marker as an entry amount of the vehicle).
Augst discloses providing feedback in the form of a haptic signal to a driver including rotation of the seat and/or vehicle compartment in a lateral direction such that the driver perceives a rolling movement when a vehicle maneuver such as a lane change is to take place. Tanaka teaches estimating the position of a vehicle within a travel lane and providing feedback in the form of an alarm when the vehicle approaches an end of the lane in a lateral direction. Mathes teaches controlling haptic feedback when a vehicle wheel climbs onto a lane marking and adjusts the intensity of the feedback based on how far the vehicle overlaps or crosses a lane line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Augst and Tanaka to include the feature of the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on a side of the road shoulder becomes greater as an entry amount of the vehicle into the road shoulder becomes greater in a case where the vehicle position estimation unit estimates that the vehicle enters the road shoulder, as taught by Mathes, to provide drivers with a warning signal that indicates an unintended lane change that can be adjusted to different traffic situations and increase the acceptance of such a system (See at least ¶8, Mathes).

As to claim 8, Augst discloses the tilt angle control unit is configured to increase tilt angle of the seat surface with respect to the lateral direction (the kinesthetic and/or haptic signal may include actuating an actuator of the vehicle in order to cause a lateral and/or vertical dynamic effect on the vehicle [i.e. a tilt angle], in particular a short-term rolling movement of the passenger compartment and/or at least a part of the driving seat, where the lateral and/or vertical dynamic effect is preferably performed in the direction that is dependent upon the direction of the planned driving maneuver – See at least ¶17).
Augst fails to explicitly disclose wherein the lane detection unit is configured to identify a road center line provided between the own lane and an opposite lane. However, Tanaka teaches wherein the lane detection unit is configured to identify a road center line provided between the own lane and an opposite lane (search range setter is configured to set a range for a road border that is an edge or a demarcation line of a road, demarcation lines include a road center line – See at least ¶24). 
Augst discloses providing feedback in the form of a haptic signal to a driver including rotation of the seat and/or vehicle compartment in a lateral direction such that the driver perceives a rolling movement when a vehicle maneuver such as a lane change is to take place. Tanaka teaches estimating the position of a vehicle within a travel lane and providing feedback in the form of an alarm when the vehicle approaches an end of the lane in a lateral direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Augst to include the feature of wherein the lane detection unit is configured to identify a road center line provided between the own lane and an opposite lane, as taught by Tanaka, to avoid false recognition of demarcation lines and alert drivers when vehicle deviates from a road (See at least ¶4, Tanaka). 

The combination of Augst and Tanaka fails to explicitly disclose that the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on a side of the opposite lane becomes greater as an entry amount of the vehicle into the opposite lane becomes greater in a case where the vehicle position estimation unit estimates that the vehicle enters the opposite lane. However, Mathes teaches the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such becomes greater as an entry amount of the vehicle into the opposite lane becomes greater in a case where the vehicle position estimation unit estimates that the vehicle enters the opposite lane (intensity of the warning signal increases proportionally between conditions 42 and 44, the warning signal being optical and/or acoustic and/or haptic – See at least ¶32, Examiner notes that conditions 42 and 44 correspond to differing degrees of wheel overlap with lane marker; degree of wheel overlap with lane marker – See at least Figs. 2-3; proportional haptic response, 40, in accordance with degree of overlap – See at least Fig. 4, Examiner interprets the degree of overlap of the wheel with a lane marker as an entry amount of the vehicle).
Augst discloses providing feedback in the form of a haptic signal to a driver including rotation of the seat and/or vehicle compartment in a lateral direction such that the driver perceives a rolling movement when a vehicle maneuver such as a lane change is to take place. Tanaka teaches estimating the position of a vehicle within a travel lane and providing feedback in the form of an alarm when the vehicle approaches an end of the lane in a lateral direction. Mathes teaches controlling haptic feedback when a vehicle wheel climbs onto a lane marking and adjusts the intensity of the feedback based on how far the vehicle overlaps or crosses a lane line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Augst and Tanaka to include the feature of the tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral direction such that the height of the seat surface on a side of the opposite lane becomes greater as an entry amount of the vehicle into the opposite lane becomes greater in a case where the vehicle position estimation unit estimates that the vehicle enters the opposite lane, as taught by Mathes, to provide drivers with a warning signal that indicates an unintended lane change that can be adjusted to different traffic situations and increase the acceptance of such a system (See at least ¶8, Mathes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hall et al. (US 20160129920 A1) discloses a lane departure warning system that alerts a driver when the vehicle departs from its respective lane including sending haptic feedback through a seat surface and indicating the lateral direction of the lane departure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668